Citation Nr: 0100992	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-11 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for coronary artery 
disease and premature ventricular contraction, claimed as 
secondary to nicotine dependence and/or in-service smoking.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from May 1967 to 
February 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for coronary artery disease 
and premature ventricular contraction, claimed secondary to 
smoking in service or nicotine dependence acquired in 
service.  In November 2000, he testified at a Board hearing 
at the RO.  

It is noted that by July 1998 rating decision, the RO denied 
a rating in excess of 30 percent for a left knee disability.  
The veteran filed a Notice of Disagreement with the RO 
decision in September 1998.  As a Statement of the Case on 
this matter has not been issued, additional action by the RO 
is required as set forth below.  See Manlincon v. West, 12 
Vet. App. 328 (1999).

It is also noted that in November 2000, the veteran filed a 
claim of service connection for a right knee disability, 
claimed as secondary to his service-connected left knee 
disability.  A review of the record indicates that the RO has 
not yet had an opportunity to address this matter in the 
first instance.  Since this issue has not as yet been 
adjudicated, and as it is not inextricably intertwined with 
the issues now before the Board on appeal, it is referred to 
the RO for initial adjudication.


REMAND

The veteran's service medical records are negative for any 
complaint or abnormal finding pertaining to the heart or 
notation of nicotine addiction or coronary artery disease.  
At his January 1969 naval separation medical examination, his 
lungs, chest, and heart were normal on clinical evaluation, 
and a chest X-ray was negative.  

Post-service medical records show that in August 1991, the 
veteran was hospitalized for an angioplasty after he was 
determined to have critical stenosis of the left anterior 
descending artery, secondary to coronary artery disease.  The 
hospitalization report notes that the veteran smoked 11/2 packs 
of cigarettes daily.  

In August 1997, the veteran was again hospitalized after he 
had an acute interior wall myocardial infarction.  Emergency 
angioplasty and stent placement of the posterior descending 
artery was initially performed, followed by bypass surgery 
for three vessel coronary artery disease.  The 
hospitalization report notes that he had continued to smoke 
heavily following his 1991 surgery, despite being urged to 
quit.  

The veteran now seeks service connection for coronary artery 
disease due to nicotine addiction and/or in-service smoking.  
In statements in support of his claim, he maintains that he 
became addicted to cigarettes in service and continued to 
smoke until his 1997 heart attack, after which he quit 
smoking.  He argues that his current heart condition resulted 
from his in-service smoking or as a result of nicotine 
addiction which he acquired in service.

VA General Counsel has held that direct service connection 
may be established for disability shown to result from 
tobacco use during active service.  VA O.G.C. Prec. Op. No. 
2-93 (Jan. 13, 1993), 58 Fed. Reg. 42756 (1993).  In order to 
establish entitlement, the record must contain medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service, as distinguished from post-service 
tobacco use.  Id; see also Davis v. West, 13 Vet. App. 178 
(1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA) 
which, among other things, eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
the claim.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C. § 5103A(d)).  Given the nature of this 
case, the Board believes that a medical examination and 
opinion would assist in clarifying the etiology of the 
veteran's current heart disease, to include whether it is 
causally related to his military service, or any incident 
therein, including any in-service smoking.  Also requiring 
clarification is the issue of whether nicotine dependence 
arose during his active service and, if so, whether there is 
a relationship between any current heart disease and any such 
nicotine dependence.

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
as the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Finally, as set forth above, by July 1998 rating decision, 
the RO denied a rating in excess of 30 percent for the 
veteran's left knee disability.  He noted disagreement with 
this decision in September 1998.  However, a Statement of the 
Case addressing this matter has not yet been issued.  
According to the Court, a remand for this action is 
necessary.  See Manlincon, supra.

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to a rating in excess of 30 
percent for a left knee disability.  The 
Statement of the Case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  This matter should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claims of 
service connection for nicotine 
dependence and a heart disability.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of any 
treatment records identified (not already 
of record).

3.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for VA medical examination for 
the purpose of obtaining an opinion as to 
the etiology and likely date of onset of 
any current heart disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to the etiology of any 
heart disability found on examination, as 
well as whether it is at least as likely 
as not that any such heart disability is 
causally related to the veteran's 
military service, or any incident 
therein, including any in-service 
smoking, as opposed to any post-service 
smoking.  In addition, the examiner 
should provide an opinion as to whether 
nicotine dependence arose during the 
veteran's active service and, if so, 
whether there is a relationship between 
any current heart disability and any such 
nicotine dependence.  A complete 
rationale for all opinion expressed by 
the examiner should be provided.

4.  The RO should then review the claims 
files to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute remedial action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations, General Counsel 
precedent opinions, and pertinent court 
decisions that are subsequently issued.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent, and an opportunity for response should 
be allowed.  Then, the case should be returned to the Board.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



